 BLUEBONNET EXPRESSBluebonnet Express, Inc. and James Connerly. Case23-CA-913430 July 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 19 December 1983 Administrative LawJudge Philip P. McLeod issued the attached deci-sion. The Respondent and the General Counseleach filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,1and find-ings,2and conclusions3and to adopt the recom-mended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, BluebonnetI The Respondent has excepted to the admission into evidence of atape recording and a transcription of a Texas Employment Commissionproceeding, wherein Personnel Manager Connell testified under oathconcerning the Respondent's reasons for discharging Connerly. In thecircumstances presented here, we deem such receipt entirely appropriate.There is no question that under the Federal Rules of Evidence, which weare bound to follow so far as practicable (Sec. 102.39 of the Board'sRules and Regulations), Connell's testimony is substantively admissible asa vicarious admission as defined by Rule 801(dX2)D). The tape record-ing containing this testimony is a certified copy of the official recordbefore the Commission and is self-authenticating under Rule 1005. Rule1006 permits the use of a summary of a tape recording. In view of theRespondent's refusal to make Connell available during the unfair laborpractice proceeding and Connell's extensive involvement in the events atissue, the receipt of Connell's testimony was proper. Cf. Lattimer Associ-ates, 258 NLRB 1012 (1981), where the respondent did not refuse tomake available a witness.In Member Hunter's view, as the testimony on the tape is relevant andan admission against interest given under oath at a formal administrativeproceeding, he would find receipt of the tape proper, irrespective of Con-nell's failure to testify during the unfair labor practice proceeding.' The Respondent and the General Counsel have excepted to some ofthe judge's credibility findings. The Board's established policy is not tooverrule an administrative law judge's credibility resolutions unless theclear preponderance of all the relevant evidence convinces us that theyare incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd.188 F.2d 362 (3d Cir. 1951). We have carefully examined the record andfind no basis for reversing the findings.3 After the administrative law judge issued his Decision and Order rec-ommended in this case, the Board issued Our Way, Inc., 268 NLRB 394(1983), wherein it overruled the holding of TR.W. Bearings, 257 NLRB442 (1981), that rules prohibiting employees from soliciting during"working time" are, together with rules prohibiting soliciting during"working hours" presumptively invalid. Accordingly, we disagree withthe judge's conclusion, made in reliance on TR. W Bearings, that the Re-spondent's no-solicitation rule was invalid for overbreadth. We neverthe-less agree with the judge that the Respondent violated Sec. 8(a)(1) by dis-criminatorily establishing its no-solicitation rule and likewise violatedSec. 8(a)3) and (1) by discriminatorily enforcing that rule against Con-nerly. Member Zimmerman, for the reasons stated in his dissent in OurWay, would adhere to T.R. W Bearings and find the rule invalid as well.271 NLRB No. 77Express, Inc., Houston, Texas, its officers, agents,successors, and assigns, shall take the action setforth in the Order.DECISIONSTATEMENT OF THE CASEPHILIP P. MCLEOD, Administrative Law Judge. Thiscase was heard by me on April 14 and 15, 1983, in Hous-ton, Texas. It originated from a charge filed on Novem-ber 23, 1982, by James Connerly, an individual (Conner-ly), against Bluebonnet Express, Inc. (Respondent).On January 14, 1983, a complaint and notice of hear-ing issued alleging that Respondent violated Section8(a)(l) and (3) of the National Labor Relations Act (theAct), by various acts and conduct. More particularly, thecomplaint alleges that in order to discourage employeesfrom joining, supporting, or assisting a union and engag-ing in protected concerted activities, Respondent pro-mulgated and enforced a rule requiring that any solicita-tion on company premises at any time first be cleared byRespondent's supervisor and agent Doyle Horne; thatRespondent maintained and enforced this rule selectivelyand disparately; that Respondent interrogated Connerlyabout whether he had been passing out authorizationcards on behalf of a union on company time or property,informed Connerly if it learned he had been passing outauthorization cards on company time or property, hewould be discharged; that Respondent solicited employ-ee grievances and complaints and thereby promised em-ployees increased benefits and improved terms and con-ditions of employment; that Respondent threatened itsemployees that it would close its doors before it woulddeal with a union; and that Respondent discharged Con-nerly and informed other employees that it had done sobecause of his involvement with a union.Respondent failed to file a timely answer to the com-plaint as required in Section 102.20 of the Board's Rulesand Regulations. Instead, Respondent filed an undated"motion to strike, or, in the alternative, for more definitestatement," a copy of which was received in the Board'sHouston, Texas, Regional Office on January 24, 1983. Inthis motion, Respondent moved to strike two paragraphsof the complaint and notice of hearing or, in the alterna-tive, to receive a more definite statement with regard tomatters contained in those paragraphs. On February 2,1983, counsel for the General Counsel filed a response inopposition to Respondent's motion.On February 10, 1983, Respondent filed an answer tothe complaint, admitting the allegation that Respondentis a Texas corporation having facilities in Houston,Texas, where it is engaged in the business of transportingfreight as a common carrier by motor vehicle. Respond-ent asserted that it was without knowledge or informa-tion sufficient to form a belief as to the truth of allega-tions regarding filing and serving of the charge; the typeof business engaged in by Respondent; information re-garding the dollar volume of Respondent's businesswhich might serve to establish jurisdiction of the Boardover Respondent; the status of Teamsters, General Driv-ers, Warehousemen and Helpers Local Union No. 968,433 DECISIONS OF NATIONAL LABOR RELATIONS BOARDaffiliated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, as alabor organization within the meaning of the Act; andthe status of certain named individuals as supervisors andagents of Respondent, including General Manager DoyleHorn, Operational Manager Bob Martin, Director ofPersonnel and Safety Robert H. Connell, and TerminalManager Herb Walton. Respondent denied all substan-tive portions of the complaint wherein any unfair laborpractice was alleged.By order dated March 3, 1983, Respondent's motion tostrike was denied.On March 10, 1983, counsel for the General Counselfiled a "motion to strike portions of Respondent'sanswer." This motion sought to strike those portions ofRespondent's answer wherein Respondent asserted itselfto be without sufficient knowledge to form a belief re-garding those matters described more fully above. OnMarch 16, 1983, an order to show cause issued requiringRespondent to show cause why this motion should notbe granted. In response thereto, Respondent filed an un-dated opposition to General Counsel's motion to strikeand renewed motion to strike portions of General Coun-sel's complaint. In conjunction therewith, Respondentfiled an amended answer to the complaint, reassertingthat it was without knowledge or information sufficientto form a belief as to the truth of the allegations regard-ing the filing and serving of the charge,' the status ofTeamsters Local Union 968 as a labor organizationwithin the meaning of the Act, and whether Respondentmaintained a rule providing "any solicitation on compa-ny premises at any time must be first cleared by Re-spondent's supervisor and agent Doyle Horn." Respond-ent amended its prior answer by admitting allegations re-garding its business, and its volume of business; the factthat Horn, Martin, Connell, and Walton occupy the posi-tions mentioned above and the fact that such individualsare supervisors within the meaning of the Act; and ad-mitting that one Gwen Gilmore is employed by Re-spondent as a personnel clerk. On March 30, 1983, coun-sel for the General Counsel filed a response to Respond-ent's opposition and renewed motion to strike. By orderdated April 1, 1983, both the General Counsel's motionto strike and Respondent's renewed motion to strikewere denied.At the trial herein, all parties were represented andwere afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence.Following the close of the trial, both Respondent andcounsel for the General Counsel filed timely briefs withme which have been duly considered.On the entire record in this case, and from my obser-vation of the witnesses, I make the followingThe formal papers, received in evidence without objection from Re-spondent, show that the charge was filed on November 23, 1982, andserved on Respondent by certified mail on November 24, 1982.FINDINGS OF FACTI. JURISDICTIONBluebonnet Express, Inc. is, and has been at all timesmaterial herein, a Texas corporation with facilities locat-ed on Little York and Igloo Streets in Houston, Texas,where it is engaged in transporting freight as a commoncarrier by motor vehicle. During the past 12 months, Re-spondent has interlined freight in Texas which had itsorigin outside Texas and, for interlining such freight withother trucklines to and from points outside the State ofTexas, Respondent has received in excess of $50,000.Based on the above, I conclude that Respondent hasfunctioned as an essential link in the transportation offreight and commodities in interstate commerce and thatRespondent is, and has been at all times material herein,an employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II. LABOR ORGANIZATIONTeamsters, General Drivers, Warehousemen and Help-ers Local Union No. 968, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America is an organization which servesto represent employees in dealing with employers for thepurpose of negotiating wages, hours, and working condi-tions. It is party to collective-bargaining agreements withnumerous employers. Accordingly, Teamsters, GeneralDrivers, Warehousemen and Helpers Local Union No.968, affiliated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of Amer-ica (the Union) is a labor organization within the mean-ing of Section 2(5) of the Act.Ill. THE UNFAIR LABOR PRACTICESA. BackgroundAs previously indicated, Respondent operates facilitieson Little York and on Igloo Streets in Houston, Texas.Respondent's headquarters are located at the Little Yorkterminal, while the Igloo Street terminal, a smaller facili-ty, primarily serves airport traffic. General ManagerDoyle Horne, Operations Manager Bob Martin, and Di-rector of Personnel and Safety Robert H. Connell are allstationed at the Little York facility. Connell is the imme-diate supervisor of drivers at that facility. Herb Waltonis terminal manager at the Igloo Street facility. Waltonassumed that position in midsummer 1982 when the pre-vious terminal manager left. At that time, Walton as-sumed the duties of terminal manager as well as contin-ued to perform his prior duties as director of sales.Walton's sales duties require his frequent absence fromthe airport terminal, during which he calls on existingand prospective customers. During Walton's absence,Lillian Goodrum performs various duties for, and onbehalf of, Walton. Goodrum's status as a supervisorwithin the meaning of the Act is discussed further below.James Connerly began working for Respondent onJanuary 29, 1982, as a truckdriver. When he first started,Connerly was assigned to the Little York facility. Hewas transferred to the Igloo Street farility, commonly re-434 BLUEBONNET EXPRESSferred to as the airport terminal, in April or May 1982.Connerly continued to work at the airport terminal untilhis discharge on September 22, 1982.B. Connerly's Union ActivityConnerly first contacted the Union in late August1982. After obtaining authorization cards from theUnion, Connerly distributed them to Respondent's em-ployees. In early September, Connerly met with six em-ployees at Respondent's Little York facility. Several ofthose employees signed authorization cards. On the fol-lowing day, Connerly broached the subject of the Unionwith Terry Bragg, an employee at the airport terminal,as he was giving Bragg a ride home after work. Laterthat same evening, Connerly gave an authorization cardto another employee of the Little York facility in theparking lot, and Connerly solicited him to join the Unionas well. Connerly also solicited other employees to jointhe Union and gave them union authorization cards.About the same time that Connerly solicited variousother employees to sign union authorization cards, he so-licited truckdriver Frank Garcia, who worked at Re-spondent's airport terminal. Connerly testified that hefirst solicited Garcia to sign an authorization card whileConnerly was at work and Garcia was coming in tobegin work. Connerly was in Respondent's airport termi-nal office talking to Goodrum when he saw Garcia out-side on his way into work. According to Connerly,Garcia returned a signed authorization card to him thefollowing day as Garcia was again arriving at work.Garcia's testimony is different from Connerly's. Accord-ing to Garcia, Garcia was at the American Airlines ter-minal at the airport when Connerly approached himabout signing a card. Garcia was working; Connerly wasnot. According to Garcia, he was in the process ofhaving one of Respondent's trucks loaded by AmericanAirlines employees when Connerly approached. Accord-ing to Garcia, it was then that Connerly asked him if hewanted to sign a union card. I credit Garcia for two rea-sons. First, I think it is more likely that an employeewho was solicited individually would be more likely toremember the specific circumstances than would an indi-vidual who solicited many different employees over aperiod of several days. Second, I note that in a hearingbefore the Texas Employment Commission regardingConnerly's claim for unemployment compensation, Con-nerly testified that he did all his soliciting in front of aStop & Go food store. I take this as evidence of the factthat Connerly's memory is less reliable than Garcia's.C. Respondent's Investigation and SubsequentDischarge of ConnerlyIn mid-September, Respondent learned, apparentlyfrom one of its secretaries, that employees were being so-licited to join the Union. On September 20, 1982, Re-spondent's president Doyle Horne, Director of Oper-ations Robert Martin, and Director of Personnel andSafety Robert H. Connell conducted an interview withGarcia about his being solicited to sign a union authori-zation card. Although both Horne and Martin testifiedherein, they provided little testimony about this inter-view. Their testimony regarding conversations withGarcia relate almost exclusively to events on September21, when they met again with Garcia to take a writtenstatement from him. Garcia, on the other hand, testifiedin some detail regarding the September 20 interview, andI credit his testimony. Garcia testified that this discussionbetween him, Home, Martin, and Connell took place inConnell's office. According to Garcia, Connell askedhim "if I knew anything about the Union cards and any-body that was trying to get in the Union." Garcia re-sponded, "Yes." Prior to that, Garcia had never men-tioned to anyone with Respondent the fact that Connerlyhad approached him about signing a union authorizationcard. Garcia then proceeded to tell Connell the circum-stances under which he had been approached by Conner-ly. After Garcia had done so, Connell told Garcia hewas going to bring in a lawyer and asked Garcia if hewere willing to make a statement to the same effect aswhat he had told Connell. Garcia said he was.On the morning of September 21, Horne, Martin, andConnell held a meeting with Connerly in Martin's office.When Connerly arrived at Respondent's main facility, hewas told that Horne wanted to see him. Connerly didnot immediately seek out Horne. Instead, he looked forand found Connell, and asked him if Connell knew whyHorne wanted to see him. Connell took Connerly to findHorne, who was in Martin's office. Connerly testified,"Horne asked me if I was passing out union cards oncompany time and property, and I told him no I wasn't.Horne told me if he thought I was, he would fire my asson the spot." Connerly testified that Connell then toldhim another truckdriver had come up to Connell andsaid that Connerly had approached him on companytime to sign a union card. Connerly asked Connell thename of this driver, and Connell refused to tell him thename. Connerly testified that Martin then stated Blue-bonnet was not union, would not be union, and wouldshut their doors before they went union. According toConnerly, Horne then asked him if he had any com-plaints about the job. Martin asked Connerly if he knewRespondent's policy about unions. Connerly replied thatwhen he was hired he was told by Phil Ley, who inter-viewed and hired him, that Respondent was not a unioncompany and would not be one. Martin then told Con-nerly they would check into the matter further and letConnerly know what they decided. According to Con-nerly, this meeting lasted approximately an hour to anhour and a half.Horne admits part of Connerly's testimony and deniespart. Horne admits, "The purpose of the meeting was toask [Connerly] if he had solicited other employees tosign union cards while he was on company time, oreither while they were on company time." Horne testi-fied, "I asked Connerly if he had engaged in such activi-ties, and he denied it, and then he gave us about a 10minute recitation of what he thought of unions. Hedidn't like unions ...." Later Horne testified that thequestion he asked Connerly was whether Connerly hadbeen soliciting other employees on "company workingtime." Horne admitted that after he questioned Connerly435 DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout soliciting other employees, both Martin and Con-nell also questioned Connerly about this subject.Horne denied stating that if he thought Connerly waspassing out union cards on company time, he would fireConnerly and denied soliciting grievances from Conner-ly. Horne also denied that Martin stated Bluebonnetwould not be union and would close the doors beforedoing so.Martin too admits part and denies part of Connerly'stestimony. According to Martin, the meeting with Con-nerly was "basically just to ask [Connerly] if he had beeninvolved in solicitation on company time." According toMartin, Connerly denied doing so and began discussingproblems he had encountered with unions when workingfor a previous employer. Martin denies telling Connerlythat Bluebonnet would close its doors before it wouldbecome union and denies threatening Connerly in anyway. Martin too denies that Horne stated if he thoughtConnerly was soliciting union cards, Horne would fireConnerly on the spot. Martin denies that any time duringthis conversation Connerly was asked if he knew Re-spondent's policy on unions. Martin denies Connerlystated that Ley had told him about Respondent's policyregarding unions when Connerly was hired. Martindenies that Connerly was asked if he had any complaintsabout his work.Connerly denies that he brought up his experiencewith unions at a previous employer in order to persuadeHorne, Martin, and Connell that there was no substanceto the claim that he had been soliciting authorizationcards on behalf of the Union.Based on their demeanor, I am convinced that Conner-ly, Horne, and Martin are all telling only partial truths.All struck me as admitting that which they thought leastprejudicial to their position and denying everything else.I conclude that whenever one of them testified thatsomething was done or said in this meeting betweenHorne, Martin, Connell, and Connerly, it in fact oc-curred, and whenever one of them denied the testimonyof another, their denial is to be rejected. What occurredin that meeting is this: Horne asked Connerly if he hadbeen passing out union cards on company time and prop-erty. Connerly denied doing so. Horne told Connerly ifhe thought Connerly had been doing so, Horne wouldfire Connerly on the spot. Connell stated that Respond-ent learned from another driver Connerly had been solic-iting other employees on company time to sign unioncards. Connell refused to reveal the identity of thisdriver. Martin then told Connerly that Respondent wasnot union, would not be union, and would shut theirdoors first. Martin asked Connerly if he knew Respond-ent's policy about unions. Connerly reiterated what hehad been told by Ley when he was hired. Horne askedConnerly if he had any complaints. In order to try toconvince Horne, Martin, and Connell that he was not in-volved with the union, Connerly went on at some lengthabout problems he encountered as a result of a unionwhile working for a previous employer. The meetingended by Martin stating Respondent would check intothe matter further and let Connerly know what they de-cided.After the meeting between Horne, Martin, Connell,and Connerly, Connerly went back to work at the air-port terminal. He did not stay at work all day however.About 1 p.m., Connerly told Goodrum he was sick andwas leaving work to see a doctor. Connerly testified hehad hurt his back moving a piece of furniture sometimeprior to this day, and he was in pain from this injury.According to Connerly, he saw the doctor on the after-noon of September 21, and medication was prescribed.According to Connerly, the doctor also told him that be-cause of the type of work he did, driving trucks, Conner-ly should remain off work for a few days.On September 21, after the meeting between Horne,Martin, Connell, and Connerly, Respondent conducted asecond interview with Garcia. Present during this inter-view were Horne and Respondent's counsel herein. Atthe beginning of this interview, Horne informed Garciathat the purpose for a second meeting was "to either sub-stantiate or disprove what Connerly had stated about so-liciting." After talking to Garcia, Respondent's counselprepared a statement describing the circumstances underwhich Connerly approached him about signing an au-thorization card on behalf of the Union, which Respond-ent's counsel asked Garcia to sign. According to Garcia,Respondent's counsel did not specifically tell him that hehad a choice whether or not to give or to sign the state-ment, and counsel did not specifically tell Garcia that hewould not be rewarded in any way for giving the state-ment. Garcia testified that Respondent's counsel, howev-er, did tell Garcia that he was free to leave at any timeduring the course of the interview and that if Garcia didnot give a statement, he would not be hurt in his em-ployment in any way. As Garcia put it, when he gavethe statement he was under the impression "I would giveit if I wanted to. If not, I wouldn't." Although some ofthe words and expressions contained in this statement areclearly slanted in Respondent's favor, the statementtaken as a whole is a factual recitation consistent withGarcia's testimony herein of the circumstances underwhich Connerly solicited him to sign an authorizationcard on behalf of the Union.On the morning of September 22, according to Con-nerly, he returned to the doctor he had visited on theprevious afternoon in order to have the heat packs ap-plied to his back to reduce pain he was suffering. WhileConnerly was at the doctor's office, Connell telephonedConnerly's father-in-law's house in search of Connerly.Up until the preceding weekend, Connerly and his wifehad lived with Connerly's father-in-law. As soon as Con-nerly had finished his vist to the doctor, Connerly re-turned to his father-in-law's house, according to Conner-ly, to pick up any mail that might have been deliveredthere addressed to him. About 5 minutes after Connerlyarrived, Connell telephoned again and, on this occasion,spoke to Connerly. According to Connerly's uncontra-dicted testimony, Connell told Connerly that Respondenthad a signed affidavit from a truckdriver saying thatConnerly approached him about signing a union authori-zation card while the truckdriver was on company time.Connell then stated that Connerly "was here and nowterminated." Connerly again asked who this truckdriver436 BLUEBONNET EXPRESSwas, and Connell refused to disclose the truckdriver'sname. Connell then said he was not going to talk about itanymore, and hung up the telephone.2Following Connerly's discharge, on or about Septem-ber 28, Connerly's wife telephoned Respondent's facilityand spoke to personnel clerk Gwen Gilmore. On behalfof her husband, Ms. Connerly asked Gilmore that a copyof Connerly's termination papers be sent to them. Gil-more told Ms. Connerly that Connerly would have tosend a letter requesting a copy of the papers before theycould be sent to him. As a result, Ms. Connerly prepareda letter for her husband, which he signed and she mailedapproximately October 2. Connerly received no responseto his request for a copy of his termination papers.Thereafter, Connerly himself telephoned Respondent'sfacility and spoke to Connell. Connerly told Connell hewanted to see his personnel file and have a copy of histermination papers. According to Connerly's undisputedtestimony, Connell told Connerly that such papers werecompany property and Connerly had no right to seethem. Thereafter, on November 17 or 18, Ms. Connerlytelephoned Respondent and asked to speak to someone inthe personnel department. Her call was transferred toGilmore. Ms. Connerly then assumed a false identity,pretending to be an employer with whom Connerly hadapplied for work. Ms. Connerly told Gilmore that on hisjob application, Connerly stated he was fired by Re-spondent for union activities on the job. Gilmore re-sponded, "Yes, ae was fired for union activity" and saidthat was the reason stated on his termination papers.3Ms. Connerly then asked Gilmore a second time if Con-nerly was fired for union activities on the job. Accordingto Ms. Connerly, Gilmore replied, "Yes." Gilmore thenadded that Connerly was a good and hard worker.Willie Lee Jones, who began working for Respondentin April 1982, was laid off in November 1982, and hadnot worked for Respondent between then and the timeof the trial herein, testified that at some point in timeshortly after Connerly's discharge, he, employee TerryBragg, and Terminal Manager Walton had a brief con-versation in which Connerly's discharge was discussed.According to Jones, in this conversation Walton statedto him and Bragg that Connerly had been fired for unionactivities. Jones added, "He said James [Connerly]wanted a union job .... He said James was terminatedfor union activities." According to Jones, "union activi-ties" were the actual words used by Walton. BothWalton and Bragg denied that Walton ever made such astatement. Bragg, like Walton, was called as a witness byRespondent. During Jones' testimony, I was very im-I In his later testimony, Connerly asserted that during this conversa-tion with Connell, Connerly informed Connell that he had seen a doctorand had been told to stay out of work for a few days. I do not creditConnerly in this regard. I believe Connerly made this up, thinking itwould somehow bolster his case, and that in fact the only person thatConnerly told he was going to be off work was Goodrum. Since Goo-drum's status as a supervisor is in dispute, Connerly apparently felt theneed to establish that he had informed someone else in management of hisabsence.3 In fact, Respondent's termination slip states as the reason for Conner-ly's discharge: "Lied about contacting employees on company time aboutprivate matter. Interfered with employees production." Gilmore, howev-er, did not testify.pressed by his demeanor and found him to be a crediblewitness. On cross-examination, Jones' direct testimonywas contradicted in several respects, but Jones made noeffort to hide his errors and candidly admitted them. Hisdemeanor was impressive. Bragg, on the other hand,struck me as a thoroughly biased witness, and my initialreaction would be to conclude from his denial alone thatthe conversation indeed took place as testified to byJones. The opposite, however, is true of Walton who,like Jones, was extremely candid. He struck me as aperson who took the oath before testifying seriously andwhose only purpose in testifying was to tell the truth. Ifind no basis for discrediting Walton. Bearing these factsin mind, and noting particularly Walton's sterling de-meanor and certain significant errors in Garcia's testimo-ny which were corrected only on cross-examination, Ihave decided to credit Walton with regard to this con-versation, and I conclude that counsel for the GeneralCounsel has failed to carry its burden of proof that theconversation took place as alleged.Jones also testified to a conversation which he hadsometime in October 1982, after Connerly's discharge,with Supervisor Richard Bell in the dispatch office atRespondent's Little York facility. According to Jones,during this conversation Bell accused Jones of wanting"to do things Santa Fe's way, the Union way." Jonesthen corrected himself, "The Southern Pacific way." Ac-cording to Jones, Bell knew that he had previouslyworked at Southern Pacific in a job where he was amember of a union. According to Jones, a second con-versation occurred between him and Bell about 2 weekslater in the same office. According to Jones, Bell and an-other dispatcher were in the office with him when Jonesand Bell had a minor argument about how somethingshould be done. During this disagreement, Bell said toJones that he should be working on a union job. Bell didnot testify, and Jones' testimony is uncontradicted. Coun-sel for the General Counsel argues in her brief that al-though there is no allegation in the complaint directedtoward these conversations between Jones and Bell, thesubstance of the conversations was fully litigated, andthey convey a message that support for a union and con-tinued employment by Respondent were incompatible.She urges that violation of Section 8(a)(1) of the Act befound with regard to these conversations. I decline tomake such a finding. Not only does the complaint fail toaddress these conversations, but counsel for the GeneralCounsel made no attempt to amend the complaint hereinat trial with regard to them and has otherwise failed toput Respondent on notice she is seeking to have a sub-stantive finding of a violation made with regard to them.Bell did not testify and I cannot conclude that the sub-stance of these conversations was fully litigated to war-rant finding a violation of the Act with regard to them. Ishall, however, consider these conversations as evidenceof Respondent's animus toward employee union activi-ties, for it is not necessary to specifically allege suchmatters in the complaint. There is no evidence that Bellwas unavailable to Respondent, and Respondent made norequest for a postponement or continuance in order tosecure Bell's testimony. Accordingly, I conclude that the437 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubstance of these conversations may appropriately beconsidered as evidence of Respondent's animus towardemployee union activities.Analysis and ConclusionsTestifying to the reasons Respondent discharged Con-nerly were Respondent's president Horne and OperationsManager Martin. Horne testified that Connerly was dis-charged for three reasons. First, in soliciting Garcia tosign a union authorization card, Connerly was interferingwith an employee on company time. Second, Connerlylied to Respondent in the meeting which Horne, Martin,and Connell held with Connerly on September 21 whenConnerly denied soliciting employees on company time.Third, Connerly lied to Respondent on September 22about being sick.According to Horne, Connell and Martin participatedin the decision to discharge Connerly. Martin, however,specifically testified as follows on cross-examination:Q. (By Ms. Gant) Did you participate in the deci-sion to discharge Connerly?A. (By Martin) No ma'am.According to Horne, Respondent maintained a ruleprohibiting employees from soliciting other employeesfor any cause or purpose "on company time." Horne tes-tified, "the rule about solicitation is the employee cannotsolicit while he is on company time, nor can he solicitanother employee while they are on company time."Horne admits that the rule is not in writing, but assertsthat employees have been informed of it orally whenthey are first hired and reminded of it in regular safetymeetings. According to Horne, "company time" is"when an employee is getting paid for the hours he issupposed to be working." Horne testified that neitherlunch nor breaks are included in that time. Horne alsotestified, however, that whether employees clock out forbreaks depends on their job classification. Horne admit-ted that truckdrivers take breaks at their own discretionas time permits because "they know what their workload is." A truckdriver may or may not clock out forbreaks, depending on where he is at the time. Horne thenadmitted that there is no written rule requiring truck-drivers to clock out for breaks and that in fact whilehourly employees clock out for lunch, they do not do sofor breaks.Martin, like Horne, testified that Respondent maintainsa no-solicitation rule. According to Martin, "Bluebonnethas a policy against employees soliciting other employeeswhile either is on company time." Martin testified thathe was present in safety meetings held by Connell withemployees in which Connell discussed the no-solicitationpolicy with employees. Respondent did not produceConnell to substantiate this testimony, and this fact is dis-cussed more fully below.Connerly and employee Jones both testified that nei-ther had ever been told that Respondent maintained anykind of no-solicitation rule. Employee Frank Garcia,called as a witness by Respondent, also testified that hehad never heard of such a rule from any of Respondent'ssupervisors. Employee Terry Bragg, however, testifiedthat such a rule did exist. According to Bragg, the rulewas "as long as you was on company time, no solicitingor anything." Bragg asserted that he had been told aboutthis rule both when he was hired and later at truckdriv-ers' safety meetings. Bragg's testimony is totally unwor-thy of belief. On cross-examination, Bragg was shown,and read from, an affidavit signed by him which states:I have never seen any company rule except on thebulletin board on the dispatch office and the timeclock at the Little York office; then just on use ofalcohol and drugs on company time, and they don'tsay anything about selling things or distributing in-formation about them on company time or premises.I never heard anyone in management discuss at thecompany meetings or anything about a limit on dis-tribution information or selling things on a companytime or premises. I have never heard of any rulegoverning this question from any source.Bragg then admitted that this was a true statement.Bragg testified he saw no discrepancy between the state-ment in his affidavit, and his testimony on examination.The difference, according to Bragg, is that "solicitation"means something different from "selling things." Accord-ing to Bragg, the difference is that solicitation "could bepassing out anything, literature on credit card applica-tions or something like that." The problem with Bragg'sexplanation is this. Assuming he is correct, as indeed heis, that "solicitation" and "selling things" are not inter-changable, it is the former which has the broader defini-tion and the latter which has the narrower definition.Therefore, if Bragg was indeed aware of a rule that "aslong as you was on company time, no soliciting or any-thing" he could not have truthfully made the statementscontained in his affidavit. Moreover, Bragg's affidavitdoes not refer only to rules prohibiting employees from"selling things." Rather, Bragg specifically stated he hadnever seen or heard of any rule prohibiting employeesfrom "distributing information." Bragg's failure to ade-quately explain the discrepancies between his testimonyand his signed affidavit, as well as his general demeanor,leads me to reject his testimony.Other facts in this record point strongly to the conclu-sion that until Respondent learned of Connerly's unionactivity, it had no rule prohibiting employees from solic-iting one another for almost any reason or cause. Raffletickets, chances on sports pools, and Girl Scout cookieswere regularly peddled on Respondent's premises onworking time. Walton himself encouraged such activitiesby making purchases of various items offered. Waltoncandidly admitted he had no objection to employees atthe airport terminal purchasing such items during work-ing time and further stated that he saw nothing wrongwith an employee offering cookies for sale to anotheremployee who was "engaged in supervising the loadingof a truck," which is what Garcia was doing when Con-nerly approached him. Truckdriver Willie Jones testifiedthat he purchased slots in a football pool from one ofRespondent's secretaries on working time at Respond-ent's main terminal on Little York. Jones also testified hesaw raffle tickets being sold on Respondent's airport ter-438 BLUEBONNET EXPRESSminal premises on at least two occasions. On one suchoccasion, both Goodrum and Walton purchased tickets,and the other occasion Goodrum did so.4Respondent'spresident Horne attempted to explain all of this evidenceby simply observing that Respondent maintained nopolicy prohibiting football and other sports pools on Re-spondent's premises.There is yet another piece of evidence that prior toConnerly's union activity, Respondent never maintaineda rule prohibiting employee solicitation. Prior to thetrial, counsel for the General Counsel served a subpoenaad testificandum on Robert Connell at Respondent'spremises. At the commencement of the trial herein onApril 14, Respondent's counsel refused to make Connellavailable, although Respondent had admitted in itsamended answer he is a supervisor and agent of Re-spondent. The subpoena had been issued on April 7, andthe return receipt reflects that it was served on Respond-ent on April 9. Respondent, through counsel, assertedthat the subpoena had been served within the 5-dayperiod preceding the commencement of the trial, thatRespondent was considering whether to file a motion toquash the subpoena, and that until the 5 days had expiredwithin which Respondent had the right to file such amotion,5Respondent was not going to produce Connellas a witness. Respondent, through counsel, stated:We don't intend to produce him at this time,your honor. It is possible that during the hearing,we might want to call him as our own witness, butwe haven't made the determination yet.Respondent never called Connell, although the testimonyof Horne and Martin described above shows that he isthe one who made the decision to discharge Connerly.Though Respondent refused to produce him in his trial,Connell testified before the Texas Employment Commis-sion regarding Connerly's claim for unemployment com-pensation. I admitted into evidence a tape of that hearingwhich constitutes the official transcript. During thathearing, Connell testified that Respondent maintains arule which requires "that any solicitation for any organi-zation or purpose must be cleared through the generalmanager of the company," and that Connerly was dis-charged for lying about not violating this rule. Connell'stestimony about the rule itself is sharply different fromHorne's and Martin's before me.6Connell then testified4 Inordinate time was spent by both parties developing testimony toprove that Goodrum was, or was not, a supervisor within the meaning ofthe Act. The relevance of this issue is Respondent's tolerance of numer-ous kinds of solicitation prior to Connerly's union activity. In view ofWalton's candid testimony described above I find the significance ofGoodrum's status too pale. To the extent Goodrum's status continues tohave significance, however, I note that while Respondent's witnesses, in-cluding Walton, testified that Goodrum was not a supervisor, Waltonalso candidly admitted that in his absence from the airport terminal,which is frequent, Goodrum responsibly and independently directs thework of truckdrivers. Uncontroverted evidence also shows that Goo-drum independently authorized truckdrivers to take time off work or toleave work early. Accordingly, I find that although her supervisoryduties may have been only part time, Goodrum was nevertheless a super-visor and agent of Respondent within the meaning of the Act.5 See Sec. 102.31(b) of the Board's Rules and Regulations.5 When questioned about how Connerly's alleged violation of this rulecame to Respondent's attention, Connell testified:that when Connerly was hired, he signed a statement ac-knowledging a list of rules which specifically includedthis no-solicitation rule. Connell, however, did not havea copy of those rules with him at the hearing. That hear-ing was held on December 7, 1982. The trial herein com-menced on April 14, 1983. In the ensuing months, Re-spondent was apparently unable to produce this rulewhich Connell specifically testified existed. Accordingly,at the trial herein Horne testified that the rule was not awritten rule but was an oral rule conveyed to employeeswhen they were hired and in safety meetings. One won-ders if this discrepancy between their testimony, as wellas other discrepancies noted later, are the reasons whyRespondent refused to make Connell available as a wit-ness.Based on all the above, I find that prior to Respondentlearning of Connerly being engaged in union activity, itmaintained no rule prohibiting employees from solicitingother employees, whether working or not. Horne andMartin claimed such a rule existed, but that it was oraland not written. Connell, however, testified before theTexas Employment Commission to a much different rulewhich he claimed was in writing. The conflict betweentheir testimony is significant. Bragg testified that such arule existed, but his testimony is in direct conflict withhis affidavit. The record reflects very clearly that in factprior to the advent of union activity employees solicitedone another on the job and during working time for amultitude of causes. Walton himself candidly admittedthat he saw nothing wrong with an employee solicitinganother employee while the latter was supposedly "su-pervising the loading of a truck." All of these facts havebeen taken into consideration, and all point to the con-clusion I have drawn that prior to union activity byConnerly, Respondent in fact never maintained any no-solicitation rule. It was only when Respondent learnedthat Connerly was soliciting employees' signatures onunion authorization cards that Respondent hastily estab-lished this "rule" to avert the threat of unionization. Dis-criminatory establishment or enforcement, even of a no-solicitation rule which is valid on its face, violates Sec-tion 8(a)(1) of the Act. See, e.g., Hanes Hosiery, 219NLRB 338, 350 (1975). Moreover, even if I were to findthat prior to the advent of union activity Respondentmaintained some form of a no-solicitation rule, it is clearfrom the testimony of Horne and Martin on the onehand, Bragg on another, and Connell's testimony beforethe Texas Employment Commission on yet a third, thatwhatever rule Respondent maintained was so overlybroad as to itself violate Section 8(a)(l) of the Act.T.R. W. Bearings, 257 NLRB 442 (1981). With regard toConnell's testimony before the Texas Employment Corn-Another driver brought the issue up and he was questioned andinvestigated. We decided, the Company decided to question some ofthe drivers and make its position known to them on the particularmatter and Mr. Connerly's name was put forward as the individualdoing the solictation on behalf of labor organizations.I find Connell's statement, "The Company decided to question some ofthe drivers and make its position known to them on the particularmatter," consistent with Garcia's testimony before me about what hap-pened at the meeting on September 20, and I have taken that into ac-count in crediting Garcia.439 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmission that the rule required "any solicitation for anyorganization or purpose must be cleared through thegeneral manager of the company," see Lummus Indus-tries, 254 NLRB 649, 653 (1981), enfd. 679 F.2d 229(Ilth Cir. 1982). When an employee is discharged pursu-ant to a rule which is overly broad, it is no defensesimply to demonstrate that the employee in fact solicitedanother employee during working time. J. L HudsonCo., 198 NLRB 172 (1972). The discharge is neverthelessunlawful unless the employer can demonstrate that thesolicitation interfered with either the employee's ownwork or that of other employees and, further, that thereason for the discharge was such interference, and notthe rule violation. Miller's Discount Stores, 198 NLRB281 (1972). In this case, Garcia's alleged "supervising ofa loading of a truck" amounted to no more than standingby while employees of another employer loaded thetruck. Garcia's own responsibility did not actually beginuntil the other employees' duties had ended, and thenamounted only to seeing to it that the load had been ade-quately and properly secured. It is evident that Conner-ly's solicitation of Garcia while Garcia was simply stand-ing by did not interfere with his work. This conclusion isalso mandated by Walton's candid testimony that he sawnothing wrong with an employee soliciting another em-ployee while the latter was supposedly "supervising theloading of a truck." Moreover, Respondent's disparateestablishment and enforcement of its supposed rule itselfindicates that the reason for Connerly's discharge wasnot because he interfered with another employee, butrather because of the technical violation of a hastily con-cocted rule designed for the specific purpose of thwart-ing Connerly's union activity among other employees.Horne asserted that violation of its no-solicitation rulewas not something for which an employee would nor-mally be discharged. He claimed that the purpose for in-terrogating Connerly about violating the supposed "rule"was only to warn Connerly against such activity, andthat it was only when Connerly lied to Respondent ontwo separate occasions that Respondent decided to dis-charge Connerly. I find Horne's testimony incredible.Horne himself testified that after interrogating Garcia thefirst time about being solicited for the Union by Conner-ly, the first thing Horne did was to call Respondent'scounsel. Calling counsel appears rather extreme ifHorne's purpose was only to warn Connerly against so-liciting, but such action is consistent with seeking adviceon the limits to which Respondent might go, hence sug-gesting that Horne's purpose was actually to dischargeConnerly. Moreover, a less than honest response to un-lawful interrogation, such as that conducted by Hornewith Connerly on September 21, cannot be used to legiti-mate Connerly's discharge.Last, Horne asserts that it was actually two lies perpe-trated by Connerly which caused Respondent to dis-charge him. Horne testified that on the morning of Sep-tember 22, after Respondent had secured a written state-ment from Garcia, Respondent telephoned Connerly inorder to give him yet another chance to explain the dis-crepancy between Connerly's version and Garcia's ver-sion of the solicitation Horne testified: "He didn't lie tome directly. It was indirectly the next day ..[Mr.Connell], who is our director of safety and personnel,called out at the airport terminal where Mr. Connerlyworks, and Mr. Connerly had called in that morningbeing sick. And so [Mr. Connell] then tried to reach himat home over the telephone ...and I believe it was[Connerly's] wife said, he is over helping his father-in-law move. He wasn't sick. So that is two occasions thathe lied to us, and, you know, you can't tolerate someonethat lies."I reject altogether Horne's testimony that Connell wastold by Connerly's wife Connerly was helping his father-in-law move and was not sick. Such testimony is therankest type of hearsay evidence, and I will not accept itwhere, as here, Respondent purposely refused to makeConnell available as a witness. An adverse inference isclearly warranted here that if Respondent had producedConnell as a witness, he would not have corroboratedHome's testimony. Chromalloy Mining, 238 NLRB 688,696 (1978); Trinity Memorial Hospital, 238 NLRB 809,812 (1978). There is, however, still greater reason toreject Horne's rank and hearsay testimony. At the hear-ing before the Texas Employment Commission, Connellspecifically testified in response to a question from thehearing officer:[By Hearing Officer.] All right. Did his separa-tion have anything to do with his absence at thatpoint or his injury?[Connell] No. We weren't even aware that hewas injured.This direct conflict in testimony given by Horne in histrial and by Connell in an earlier administrative hearingbefore another forum undercuts not only Horne's credi-bility but Respondent's entire position in this case. It isno small wonder that Respondent's counsel refused toproduce Connell in response to the General Counsel'ssubpoena and made no attempt to call him as a witnesson its own behalf. I wholly reject Respondent's claimthat Connerly's alleged second lie had anything what-ever to do with Connerly's discharge. I find it to be ahalf-hearted attempt, manufactured after the fact to justi-fy Respondent's unlawful discharge of Connerly forhaving engaged in union activity. The alleged lie, as wellas Horne's claim that it had anything to do with Conner-ly's discharge, is pure fabrication. Rather, having learnedthat one of its employees was engaged in union activity,Respondent immediately created a no-solicitation rule,interrogated employees, including Garcia, in order to de-termine who it was that was engaged in union activity;interrogated Connerly, and subsequently dischargedConnerly when it was able to secure a written statementfrom Garcia upon which Respondent could base a color-able argument that Connerly had violated its hastily con-cocted rule. I find that Respondent discharged Connerlyin violation of Section 8(a)(1) and (3) of the Act.CONCLUSIONS OF LAW1. Respondent Bluebonnet Express, Inc., is an employ-er engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.440 BLUEBONNET EXPRESS2. Teamsters, General Drivers, Warehousemen andHelpers Local Union No. 968, affiliated with Internation-al Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, is a labor organization withinthe meaning of Section 2(5) of the Act.3. About September 21, 1982, Respondent promulgatedand enforced a rule prohibiting employees from solicitingother employees to sign authorization cards or otherwisesupport a union "on company time." Respondent pro-mulgated this rule only after learning that one of its em-ployees was engaged in union activity and applied thisrule both selectively and disparately to thwart employeeunion activity contrary to a longstanding practice of em-ployees being permitted to engage in nonunion-relatedsolicitations and distributions. Respondent thereby violat-ed Section 8(a)(1) of the Act.4. About September 21, 1982, Respondent interrogatedemployee James Connerly about alleged violations of therule referred to in the preceding paragraph; informedConnerly that if Respondent learned Connerly had beenpassing out union authorization cards on company time,Connerly would be immediately discharged; solicitedcomplaints and grievances from Connerly, thereby im-pliedly promising improved terms and conditions of em-ployment in order to discourage Connerly from furtherunion activity; and threatened Connerly that Respondentwould close its doors before allowing employees to berepresented by a union; thereby violating Section 8(a)(1)of the Act.5. About September 20 and 21, 1982, Respondent,through its own officers and through its counsel, interro-gated employee Frank Garcia about alleged violations ofthe rule referred to in paragraph 3 above, and Respond-ent thereby violated Section 8(aXl) of the Act.76. About September 22, 1982, Respondent dischargedemployee James Connerly pursuant to the rule referredto in paragraph 3 above because of Connerly's union ac-tivity and in order to discourage Connerly and other em-ployees from engaging in activity on behalf of the Union,and Respondent thereby violated Section 8(a)(X1) and (3)of the Act.7. The unfair labor practices which Respondent hasbeen found to have engaged in, as described above, havea close, intimate, and substantial relationship to trade,traffic, and commerce among the several States and tendto lead to labor disputes burdening and obstructing com-merce and the free flow of commerce within the mean-ing of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(1) and(3) of the Act, I shall recommend that it be ordered toI Though these acts of interrogation are not specifically alleged in thecomplaint as violations of the Act, I find them to be a mere extension ofRespondent's action in promulgating and enforcing the disparate and un-lawful no-solicitation rule Moreover, they are specifically like and relat-ed to the complaint allegation regarding Respondent's interrogation ofConnerly about alleged violations of the rule. Accordingly, there is a suf-ficient basis for finding that the interrogation of Garcia constitutes an ad-ditional violation of Sec. 8(a)(l) of the Act.cease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-edaORDERThe Respondent, Bluebonnet Express, Inc., Houston,Texas, its officers, agents, successors, and assigns, shallI. Cease and desist from(a) Promulgating or enforcing a rule prohibiting em-ployees from soliciting other employees to sign authori-zation cards or otherwise support a union on companytime and from applying such a rule selectively or dispar-ately to thwart employee union activity contrary to itslongstanding practice of employees being permitted toengage in nonunion-related solicitations and distributions.(b) Interrogating employees about alleged violations ofthe rule referred to in the preceding paragraph.(c) Informing employees that if Respondent learnedthat they have been passing out union authorizationcards on company time they would be immediately dis-charged.(d) Soliciting complaints and grievances from employ-ees, thereby impliedly promising improved terms andconditions of employment, in order to discourage em-ployees from further union activity.(e) Threatening employees that Respondent wouldclose its doors before allowing employees to be repre-sented by a union.(f) Discharging employees pursuant to the rule re-ferred to in subparagraph (a) above because of those em-ployees' union activities and in order to discourage em-ployees from engaging in activity on behalf of the Union.(g) In any other like or related manner interferingwith, restraining, or coercing employees in the exerciseof the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the purposes and policies of the Act.(a) Offer James Connerly immediate and full reinstate-ment to his former position or, if that position no longerexists, to a substantially equivalent position, without prej-udice to his seniority and other rights and privileges.(b) Make whole James Connerly for any loss of earn-ings or benefits he may have suffered by reason of thediscrimination against him by payments to him of a sumof money equal to the amount he normally would haveearned from the date of said discrimination to the date ofRespondent's offer of reinstatement, less net interim earn-ings, with backpay to be computed in the manner pre-scribed in F. W. Woolworth Co., 90 NLRB 289 (1950),with interest to be computed in the manner prescribed inFlorida Steel Corp., 231 NLRB 651 (1977); see generallyIsis Plumbing Co., 138 NLRB 716 (1962).(c) Expunge from its files any reference to the dis-charge of James Connerly and notify him in writing that8 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.441 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis has been done and that evidence of the unlawful dis-charge will not be used as a basis for future personnelactions against him.(d) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(e) Post at its Houston, Texas, facilities, including fa-cilities located on East Little York and Igloo Streets,Copies of the attached notice marked "Appendix."9copies of the notice, on forms provided by the RegionalDirector for Region 23, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(f) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.9 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all parties had the opportunity topresent evidence and cross-examine witnesses, the Na-tional Labor Relations Board has found that we violatedthe National Labor Relations Act, and the Board has or-dered us to post this notice and to comply with its provi-sions. We intend to abide by the followingWE WILL NOT promulgate or enforce a rule prohibit-ing employees from soliciting other employees to signauthorization cards or otherwise support a union oncompany time and WE WILL NOT apply such a rule selec-tively or disparately to stop employee union activitycontrary to our longstanding practice of employees beingpermitted to engage in nonunion-related solicitations anddistributions.WE WILL NOT interrogate employees about allegedviolations of the rule referred to above.WE WILL NOT inform employees that if we learn theyhave been passing out union authorization cards on com-pany time they will be immediately discharged.WE WILL NOT solicit complaints and grievances fromemployees, thereby impliedly promising improved termsand conditions of employment, in order to discourageemployees from further union activity.WE WILL NOT threaten employees that we would closeour doors before allowing employees to be representedby a union.WE WILL NOT discharge employees pursuant to therule referred to above because of those employees' unionactivities and in order to discourage employees from en-gaging in activity on behalf of the Union.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise oftheir rights guaranteed in Section 7 of the Act.WE WILL offer James Connerly immediate and full re-instatement to his former position, or if that position nolonger exists, to a substantially equivalent position, with-out prejudice to his seniority and other rights and privi-leges.WE WILL make whole James Connerly for any loss ofearnings or benefits he may have suffered by reason ofthe discrimination against him by paying him a sum ofmoney equal to the amount he normally would haveearned from the date of his discharge to the date of theoffer of reinstatement, with appropriate interest.WE WILL expunge from our files any reference to thedischarge of James Connerly and notify him in writingthat this has been done and that evidence of the unlawfuldischarge will not be used as a basis for future personnelactions against him.BLUEBONNET EXPRESS, INC.442